

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 70

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. McCain (for himself,

			 Mr. Biden, and Mr. Lieberman) submitted the following concurrent

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Urging the Government of the Russian

		  Federation to withdraw the first draft of the proposed legislation as passed in

		  its first reading in the State Duma that would have the effect of severely

		  restricting the establishment, operations, and activities of domestic,

		  international, and foreign nongovernmental organizations in the Russian

		  Federation, or to modify the proposed legislation to entirely remove these

		  restrictions. 

	

	

		Whereas Russian Federation President Putin has stated that

			 modern Russia’s greatest achievement is the democratic process (and) the

			 achievements of our civil society;

		Whereas the unobstructed establishment and free and

			 autonomous operations and activities of nongovernmental organizations and a

			 robust civil society free from excessive government control are central and

			 indispensable elements of a democratic society;

		Whereas the free and autonomous operations of

			 nongovernmental organizations in any society necessarily encompass activities,

			 including political activities, that may be contrary to government

			 policies;

		Whereas domestic, international, and foreign

			 nongovernmental organizations are crucial in assisting the Russian Federation

			 and the Russian people in tackling the many challenges they face, including in

			 such areas as education, infectious diseases, and the establishment of a

			 flourishing democracy;

		Whereas the Government of the Russian Federation has

			 proposed legislation that would have the effect of severely restricting the

			 establishment, operations, and activities of domestic, international, and

			 foreign nongovernmental organizations in the Russian Federation, including

			 erecting unprecedented barriers to foreign assistance;

		Whereas the State Duma of the Russian Federation is

			 considering the first draft of such legislation;

		Whereas the restrictions in the first draft of this

			 legislation would impose disabling restraints on the establishment, operations,

			 and activities of nongovernmental organizations and on civil society throughout

			 the Russian Federation, regardless of the stated intent of the Government of

			 the Russian Federation;

		Whereas the stated concerns of the Government of the

			 Russian Federation regarding the use of nongovernmental organizations by

			 foreign interests and intelligence agencies to undermine the Government of the

			 Russian Federation and the security of the Russian Federation as a whole can be

			 fully addressed without imposing disabling restraints on nongovernmental

			 organizations and on civil society;

		Whereas there is active debate underway in the Russian

			 Federation over concerns regarding such restrictions on nongovernmental

			 organizations;

		Whereas the State Duma and the Federation Council of the

			 Federal Assembly play a central role in the system of checks and balances that

			 are prerequisites for a democracy;

		Whereas the first draft of the proposed legislation has

			 already passed its first reading in the State Duma;

		Whereas President Putin has indicated his desire for

			 changes in the first draft that would correspond more closely to the

			 principles according to which civil society functions; and

		Whereas Russia’s destiny and the interests of her people

			 lie in her assumption of her rightful place as a full and equal member of the

			 international community of democracies: Now, therefore, be it

		

	

		That Congress—

			(1)urges the

			 Government of the Russian Federation to withdraw the first draft of the

			 proposed legislation that would have the effect of severely restricting the

			 establishment, operations, and activities of domestic, international, and

			 foreign nongovernmental organizations in the Russian Federation, or to modify

			 the proposed legislation to entirely remove these restrictions; and

			(2)in the event that

			 the first draft of the proposed legislation is not withdrawn, urges the State

			 Duma and the Federation Council of the Federal Assembly to modify the

			 legislation to ensure the unobstructed establishment and free and autonomous

			 operations and activities of such nongovernmental organizations in accordance

			 with the practices universally adopted by democracies, including the provisions

			 regarding foreign assistance.

			

